              Case 6:17-bk-00046-CCJ                Doc 185        Filed 01/31/19         Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
                                      www.flmb.uscourts.gov


In re:                                                                   Case No: 6:17-bk-00046-CCJ
                                                                         Chapter 13
ERMINIO VAN MALLEGHEM,
          Debtor.
                                              /

           MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR DEBTOR

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
     Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further notice
 or hearing unless a party in interest files a response within 14 days from the date set forth on the attached proof of
 service, plus an additional three days for service if any party was served by U.S. Mail.
     If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at 400
 West Washington Street, Suite 5100, Orlando, FL 32801and serve a copy on the movant’s attorney, BransonLaw,
 PLLC, 1501 East Concord Street, Orlando, Florida 32803, and any other appropriate persons within the time
 allowed.
     If you file and serve a response within the time permitted, the Court will either schedule and notify you of a
 hearing or consider the response and grant or deny the relief requested without a hearing. If you do not file a
 response within the time permitted, the Court will consider that you do not oppose the relief requested in the paper,
 will proceed to consider the paper without further notice or hearing, and may grant the relief requested.

         The undersigned, on behalf of BransonLaw, PLLC, attorney for ERMINIO VAN

MALLEGHEM (“Debtor”), pursuant to Local Rule 2091-2(a), and Local Rule 2002-4, hereby files

this motion for leave to withdraw as counsel for ERMINIO VAN MALLEGHEM, and states as

follows:

         1.       Robert B. Branson, Esquire, of BransonLaw, PLLC (“Movant”) is counsel for Debtor,

ERMINIO VAN MALLEGHEM, in this case.

         2.       The Debtor filed, pro se, a Notice of Voluntary Dismissal of Bankruptcy Case (Doc.

141) on September 17, 2018. The Court entered an Order Dismissing Case (Doc. 143) on September

19, 2018.
             Case 6:17-bk-00046-CCJ         Doc 185      Filed 01/31/19     Page 2 of 4



        3.      The Court entered an Order Granting Two-year Prospective Relief from the

Automatic Stay in Favor of Ocwen Loan Servicing, LLC (Doc. 145) [the “Order”] on September 25,

2018.

        4.      The Debtor, pro se, filed his Motion for Reconsideration of the Order (Doc. 149) on

October 9, 2018.

        5.      Ocwen Loan Servicing, LLC, filed its Response (Doc. 171) to the Motion for

Reconsideration on January 3, 2019, and served a copy on Movant as attorney for the Debtor.

        6.      Movant’s position is that, since the case was dismissed Movant is no longer attorney

of record for the Debtor.

        WHEREFORE, Movant respectfully requests that the Court enter an order granting leave to

withdraw of Robert B. Branson, Esquire, and BransonLaw, PLLC as counsel, directing all further

pleadings and notices be served on the Debtor at his address of record, and granting such other relief

as is just and proper.

                                               RESPECTFULLY SUBMITTED,


                                               /s/ Robert B. Branson
                                               Robert B. Branson, Esquire
                                               Florida Bar No.: 800988
                                               E-mail: robert@bransonlaw.com
                                               BransonLaw, PLLC
                                               1501 E. Concord Street
                                               Orlando, Florida 32803
                                               Telephone: (407) 894-6834
                                               Facsimile: (407) 894-8559
                                               Attorney for Debtor



                                     CERTIFICATE OF SERVICE
        A true and correct copy of the foregoing has been sent by either electronic transmission or
U.S. Mail this 31st day of January, 2019, to: Laurie K. Weatherford, Trustee, PO Box 3450, Winter
Park, FL 32790; Debtor, Erminio Van Malleghem 14203 Hogan Drive. Orlando, Florida 32837; all
            Case 6:17-bk-00046-CCJ   Doc 185   Filed 01/31/19   Page 3 of 4



creditors and interested parties.
        .

                                      /s/ Robert B. Branson
                                      Robert B. Branson, Esquire
                                      Florida Bar No.: 800988
                                      E-mail: robert@bransonlaw.com
                                      BransonLaw, PLLC
                                      1501 E. Concord Street
                                      Orlando, Florida 32803
                                      Telephone: (407) 894-6834
                                      Facsimile: (407) 894-8559
                                      Attorney for Debtor
Label Matrix for local noticingCase 6:17-bk-00046-CCJ        Doc
                                              Bank Of America, N.A.185 Filed 01/31/19                   Page
                                                                                                         Hunter’s4 Creek
                                                                                                                   of 4 Community Association, I
113A-6                                        Robertson, Anschutz, & Schneid, P.L.                        c/o K. Joy Mattingly
Case 6:17-bk-00046-CCJ                        6409 Congress Avenue, Suite 100                             111 N Orange Avenue
Middle District of Florida                    Boca Raton, FL 33487-2853                                   Suite 1400
Orlando                                                                                                   Orlando, FL 32801-2324
Thu Jan 31 17:02:11 EST 2019
Elizabeth Mccausland                          Ocwen Loan Servicing LLC                                    Synchrony Bank
426 North Ferncreek Avenue                    Van Ness Law Firm PLC                                       c/o PRA Receivables Management, LLC.
Orlando, FL 32803-5442                        c/o Marian Kennady                                          PO Box 41021
                                              1239 E Newport Center Dr Ste 110                            Norfolk, VA 23541-1021
                                              Deerfield Beach, FL 33442-7711

Erminio Van Malleghem                                Bank Of America, National Association                Bank of America
14203 Hogan Drive                                    1661 Worthington Road,                               888 E Walnut Street
Orlando, FL 32837-7030                               Suite 100,                                           Pasadena FL 91101-1895
                                                     West Palm Beach,
                                                     FL 33409-6493

Florida Department of Revenue                        Internal Revenue Service                             Orange County Tax Collector
Bankruptcy Unit                                      Post Office Box 7346                                 PO Box 545100
Post Office Box 6668                                 Philadelphia PA 19101-7346                           Orlando FL 32854-5100
Tallahassee FL 32314-6668


PRA Receivables Management, LLC                      Quantum3 Group LLC as agent for                      Laurie K Weatherford +
PO Box 41021                                         Sadino Funding LLC                                   Post Office Box 3450
Norfolk, VA 23541-1021                               PO Box 788                                           Winter Park, FL 32790-3450
                                                     Kirkland, WA 98083-0788


Robert B Branson +                                   United States Trustee - ORL7/13 7+                   J. Anthony Van Ness +
BransonLaw PLLC                                      Office of the United States Trustee                  Van Ness Law Firm P.A.
1501 E. Concord Street                               George C Young Federal Building                      1239 E. Newport Center Drive, Ste. 110
Orlando, FL 32803-5411                               400 West Washington Street, Suite 1100               Deerfield Beach, FL 33442-7711
                                                     Orlando, FL 32801-2210

Elizabeth McCausland +                               Can Guner +                                          Keith Scott Labell +
Liz McCausland, P.A.                                 Robertson, Anshutz & Schneid                         Robertson, Anschutz, & Schneid, P.L.
426 N. Ferncreek Ave.                                6409 Congress Avenue                                 6409 Congress Avenue, Suite 100
Orlando, FL 32803-5442                               Boca Raton, FL 33487-2853                            Boca Raton, FL 33487-2853


Karena Joy Mattingly +                               Aaron A Wagner +                                     Note: Entries with a ’+’ at the end of the
Becker & Poliakoff, P.A.                             Locke Lord LLP                                       name have an email address on file in CMECF
111 N Orange Avenue, Suite 1400                      3333 Piedmont Road, NE
Orlando, FL 32801-2324                               Terminus 200, Suite 1200
                                                     Atlanta, GA 30305-1724




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Synchrony Bank                                    (u)Cynthia C. Jackson +                              End of Label Matrix
c/o PRA Receivables Management, LLC                  Orlando                                              Mailable recipients      23
PO Box 41021                                                                                              Bypassed recipients       2
Norfolk, VA 23541-1021                                                                                    Total                    25
